DETAILED ACTION
This Corrected Notice of Allowance is in response to the Interview conducted January 25, 2022.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 1:  a chamfered portion extending only along the tip between the leading edge and the trailing edge, and transitioning between the tip and the upper surface.  
	Claim 15: a chamfered portion provided only along the tip between the first edge and the second edge, and extending between the top surface and the tip.  
	Claim 18: a chamfered portion provided only along the tip, spacing the top surface from the tip.
REASONS FOR ALLOWANCE
3.	Claims 1, 3-6, 11-15, and 17-23 are allowable over the references of record for at least the following reasons:
	Claim 1:  a chamfered portion extending only along the tip between the leading edge and the trailing edge, and transitioning between the tip and the upper surface.  
	Claim 15: a chamfered portion provided only along the tip between the first edge and the second edge, and extending between the top surface and the tip.  
	Claim 18: a chamfered portion provided only along the tip, spacing the top surface from the tip.
	The closest prior art is the Yang reference.  The Yang reference fails to disclose all of the features of the amended independent claims.  The Yang reference does not teach nor suggest having chamfered portion only along the tip of the ceiling fan blade.  Accordingly, there is allowable subject matter.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747